Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 46-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not disclose a memory card coated with a biodegradable material as claimed.  Paragraph 0120 states “…memory cards, etc., where at least a portion of these devices are made of the biodegradable material”.  Paragraph 0119 states that wire, fiber optic cable, computer chips, batteries, etc. can be wholly or partially made from biodegradable material or coated with a biodegradable material, but paragraph 0120 which discusses memory cards states that that “at least a portion of these devices are made of the biodegradable material”.  It does not provide any disclosure on what portion.  
The amendment filed 11/2/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The drawings filed 5/11/20 insert new limitations into the specification by showing for example, that the coating on the cable, and the computer chip is disposed in a particular way and in particular regions of the structure.  The specification as originally filed provides no detail regarding any particular structure.

Claims 29-37, 46-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The instant specification as originally filed does not teach how to make and/or use the invention as claimed.
The factors considered when determining whether a disclosure is enabling include but are not limited to the following:
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
With regard to factor (A), claim 29 covers at least one of a wire and a fiber optic cable with a coating comprising a biodegradable material selected from the group consisting of biodegradable polymers, biodegradable fibers and combinations thereof.  Claim 46 covers at least one of a computer chip and a 
With regard to factor (B), the nature of the invention is mechanical in that it combines two structures, chemical in that it includes a limitation regarding degradation or change of a material due to a reaction of the biodegradable material with another component and electrical in that it requires the presence of an electronic component which has a structure such that its function is altered due to the chemical reaction.
With regard to factor (C), the closest prior art appears to be JP 2003109244A which teaches employing a biodegradable material to form part of a CD to render it more easily recycled.  JP ‘244 teaches particular materials and structures to provide this feature.
With regard to facture (D), the prior art reference JP 2003109244A shows the level of skill in the art.   JP ‘924 teaches making a CD which can comprise a biodegradable portion and appears to be the closest prior art.  While Applicant argues that a CD is not an electronic component, it is an electronic device and thus necessarily an electronic component.  
With regard to factor (E), the level of predictability would be low, because it is not clear what materials would be needed and what structures, for example a computer chip would need and/or how a biodegradable material could be combined with a computer chip to alter its function.
With regard to factor (F), the entirety of the guidance in the instant specification is found in paragraphs 0119 and 0120, which state that it is envisioned that consumer products such as wiring, fiber optic cable, computer chips, batteries etc., could be wholly or partially made from or coated with a biodegradable material and that electronic devices, electronic media such as DVDS, CDs and memory cards could have at least a portion of the device made from a biodegradable material to limit its useful life.  No particular materials or structures 
With regard to factor (G), no working examples are present.
With regard to factor (H), an excessive amount of experimentation would be necessary to determine how to combine various electronic components with biodegradable materials such that the electronic component was able to function until the stimulus was encountered which triggered the degradation of the biodegradable material and either changed or rendered nonfunctional the electronic component.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-37, 46-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 29 and claim 46, it is not clear what the limitation “is configured” refers to. How it the degradation of the biodegradable material is configured, i.e., how is it structured, how does it interact with the rest of the structure, etc.?  Also, it is not clear how or where the biodegradable material is positioned or structure relative to the electronic component, i.e., is it a coating or a film, and if so, does it cover the entire material or just a portion and if so, what portion is coated or covered and which is uncovered.  Is the position the same for any of the particular claimed embodiments, i.e., a wire, a cable, a computer chip or a battery?    Further 





Response to Arguments

Applicant's arguments filed 5/11/20 have been fully considered but they are not persuasive.
With regard to the new drawings, an objection to the new drawings as containing subject matter which does not find support in the specification as originally filed is set forth above.  Applicant argues, that the new drawings show, for example, a computer chip at least partially made from a biodegradable material.  However, what is not supported in the specification is what part it is that is partially made from a biodegradable material. No structure is described in the specification which states what part of the computer chip is the part that is 

With regard to the Wands factors, Applicant argues that that the instant claims are not overly broad because the claims recite the configuration of the biodegradable material and the electronic component.    
However, the issue is not the breadth of the claims, but rather that the specification does not provide one of skill the ability to make the invention as claimed.  Further, the claims do not include any structure and simply recite that the degradation of the biodegradable material is configured to be initiated by exposure to at least one stimulus.  This limitation recites a property of the biodegradable material and/or how degradation is initiated, but does not provide any structure to limit or define the claimed system.  Thus, the claims, even by reciting elements such as wire, fiber optic cable, computer chip, memory card do not include any structure.  
Applicant argues that the claims now recite  a very specific structure of a wire or fiber optic cable.  However, the claims include no structure as to how a coating on a wire or a fiber optic cable would cause the wire or fiber optic cable to stop functioning if the coating biodegraded.  Further, there is no disclosure of what type of coating is applied to the wire or fiber optic cable, such as a continuous coating, a discontinuous coating, a multi layered coating, etc.   Applicant argues that the degradation of the coating which is insulating, causes conduction in the material to decrease or cease.  However, the claims are silent as to electrical conductivity or its lack.  The claims do not recite an insulating coating.  The claims do not recite 
With regard to the Nature of the invention, Applicant argues that biodegradable materials are known, as are electronic components.  However, the fact that different components are known does not enable one of skill in the art to combine them so that they produce an electronic component such as a computer chip which functions when coated with a biodegradable material yet does not function without the coating.  No disclosure in the specification is included as to how to make such a structure.  Applicant argues that one skilled in the art is equipped with sufficient knowledge to understand the operation of the claimed invention.  However, as set forth above, it is not clear, even reading the limitations of an 
With regard to the state of the prior art, Applicant argues that a CD is not an electronic component.  However, the instant specification refers to CDs as electronic devices, (see paragraph 00120).   Applicant also argues that there is extensive knowledge in the prior art of electronic components in the electrical engineering field and in the field of biodegradable materials in the materials field.  However, the rejection did not state that there was not extensive knowledge in either field, but rather considered the state of the art of the instant invention, which is an electronic device comprising a biodegradable material wherein the actual structure of this particularly claimed device is not set forth in the claims and the specification provides absolutely no guidance or examples or illustrations of such devices.  
Applicant argues that CDs are electronically readable media, but lists memory cards as electronically readable media in the same sentence, yet claims memory cards to be electronic components in claim 46.  It is not clear how the same sentence quoted by Applicant, “…electronic readable media, such as DVDs, CDs, memory cards, etc….” can be relied on to show that CDs are not electronic components,  but that memory cards can be recited in claim 46 as electronic components,  based on the same disclosure.  
With regard to the level of skill in the art, Applicant states that the statement that JP ‘244 shows the state of the art is vague and conclusory.  However, JP ‘244 is a cited piece of prior art that employs a biodegradable material to form part of a CD, which appears to be the closest art to the claimed invention.  Therefore, to say that it shows the state of the art is not 
Applicant argues that to describe the art in question as one which intends to form electronic devices such computer chips which function only when in combination with a biodegradable coating is too narrow a construction but that this factor is evaluated across the entire relevant technological field.  However, the claims are drawn to electronic components which function when they have a biodegradable coating and do not function without it.   
With regard to the level of predictability in the art, Applicant argues that predictability in the electrical, mechanical and chemical arts, can be relatively high.  However, chemistry is acknowledged to be an unpredictable art.  Further, the interaction between particular chemistries and electronic components, wherein the structure to be made is not set forth anywhere in the specification would be extremely unpredictable and require undue experimentation.  The invention requires different art areas, including chemistry which is unpredictable and electronics to be combined to form a material which would function and yet biodegrade under certain conditions, as well as mechanical considerations, without any guidance as to what materials would be appropriate or how they could be combined structurally. The fact that separately biodegradable materials are known is not sufficient to enable the instant claims on nothing more than the disclosure at paragraphs 00119 and 0120 of the instant specification which states that it is “envisioned” that the consumer products can include electronic products that are wholly or partially made from or coated with a biodegradable material.  The word “envision” is defined as imagining as a future possibility.  
Applicant argues that per se rules should not be used to make rejections.  However, a per se rule has not been used to make a rejection in the instant application, since the particular facts of this case are what have been relied on in formulating the above statements.  Further, while Applicant argues that now the claims recite specific structure, no structure is set forth for the wire or fiber optic cable or memory card or computer chip, or for where the particular coating is disposed on these items, or what the items are made of.
	Applicant argues that one of ordinary skill in the art is capable of coating a wire with a biodegradable material.  However, the claims require more than that.  The claims require that the coating is such that when the coating degrades the wire no longer functions.  It is not at all clear how a coating which degraded would make a metal wire, (even though the wire is not claimed as being metal), not conductive.  
  
With regard to the guidance provided in the specification, Applicant states that the guidance found in paragraphs 0119 provide examples of materials such as cotton and cellulose as being biodegradable and states that the it is envisioned that products such as wiring, fiber optic cable, computer chips, batteries, DVDS, CDs could have at least a portion of the device made from a biodegradable material.  However, these statements do not amount to guidance, but are at best ideas that perhaps such structures could be made.    The specification provides zero guidance on how any of such structures could be produced.  The fact that computer chips 
With regard to working examples, Applicant states that working examples are not required if the specification otherwise discloses the invention in such a manner that one skilled in the art will be able to practice it without an undue amount of experimentation and that since the specification does that, a working example is unnecessary.  However, as set forth above the specification is silent as to any guidance or structure for the claimed materials.  The specification images a future possibility but provides no guidance as to how to achieve the claimed invention.  
With regard to quantity of experimentation needed, Applicant argues that since there is extensive knowledge in the fields of electronic components and biodegradable materials and the experimentation needed to practice the claimed methods would not be undue even if considerable experimentation were necessary.  However, no guidance is provided as to even begin to make the claimed invention.    Further, no guidance is given in the specification as to what the structures even are, so it is not clear how one of skill would be able to make/use the claimed inventions.  The specification includes no description of the structure, no examples and the drawings included with this amendment have no structure or details.  The claims require 
With regard to the 112 2nd paragraph rejection, Applicant argues looking at claim 29, that an insulating biodegradable coating on a wire could cause the wire to cause a short circuit if the biodegradable coating degraded.  However, that presupposes that the wire is used in a structure susceptible to a short circuit.  The claim is to a wire with a coating wherein the degradation of the biodegradable material is configured to render the electronic component at least partially non-functional.  A wire in this context is functional if it conducts electricity.  Therefore, it is not clear how the degradation is configured to cause the wire to no longer conduct electricity.  With regard to claim 46, applicant argues that the computer chips and memory cards can have a coating on the prongs of the chip or card which are made of conductive metal.  However, none of this is in the claims.  Further, it is not clear how a coating of cotton or cellulose which are the exemplary materials, could be placed on the prongs of a chip or memory card and have it function, but when the cotton or cellulose degraded, the chip or card would no longer function.  The claims are indefinite because the configuration of the biodegradable material such that the degradation will render the electronic component non-functional is not clear.
Applicant has amended the claims to delete the recitation to a battery and therefore the art rejection is overcome.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Simpson, U.S. Patent Application Publication No. 2011/0283443 discloses a biodegradable film attached to an electronic device such as a touchscreen.  However, it does not appear that the film’s degradation causes the device to no longer function.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789